Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
	The following Non-Final office action is in response to applicant’s amendments and arguments/Remarks filed on 04/13/2022.
	Priority Date: Prov.[5/15/2019]
Claim Status:
Amended claims : 1, 9, and 12
Canceled claims: 5-8, 11 and 13
New claims: 17-18
Pending claims : 1-4, 9-10, 12, and 14-18
Note: Objection to the abstract of the disclosure is withdrawn for amendments & clarifications.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4, 9-10, 12, and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
	When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. (2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  (2B) If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include (a) mental processes; (b) certain methods of organizing human activities [i. Fundamental Economic Practices; ii. Commercial or Legal Interaction; iii. Managing Personal Behavior or Relations between People],; and (c) mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). Analysis on the new 2019 Patent Eligibility Guidance (2019 PEG).
	Claims 1-4, 9-10, 12, and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	 [Step-1] The claims are directed to a method and a system  for providing multiple option spread accrued income  coupon note, which are a statutory category of invention.
	Claim 1 (exemplary) recites a series of steps for providing multiple option spreads accrued income coupon note and equity Link Note [ELN].
	[Step-2A]-Prong 1: The claim 1 is then analyzed to determine whether it is directed to a judicial exception: The claim recites the limitations of:
	receiving, as input …, a sought outcome for a portfolio and an income goal for the portfolio, scanning, by the machine learning engine, a data source for equities and equity derivatives, 
	identifying, …, as a result of the scanning and based on the sought outcome, a universe of equities and equity derivatives available for inclusion in a Multiple Option Spreads Accrued Income Coupon (MOSAIC) Note, 
	identifying, by the machine learning engine, an underlying equity portfolio from the universe of equities and equity derivatives and based on the sought outcome, 
	determining,…based on the income goal, a targeted delta of call options, 
	selecting an investment amount to include in the MOSAIC Note and an investment amount to make outside of the MOSAIC Note; 
	selecting, from the underlying equity portfolio and based on a beta profile for the underlying equity portfolio, an investment wherein an amount of the investment that is purchased is the selected investment amount outside of the MOSAIC Note;
	generating the MOSAIC Note including one unit of at least an equity and market exposure selected from the underlying equity portfolio;
	determining a short call out of the money-ness based on the income goal and an upside goal for an investment period; 
	determining a number of short multiple calls to include in the MOSAIC note based on the beta profile and the targeted delta of call options; 
	determining a number of long multiple calls to include in the MOSAIC Note based on the number of short multiple calls, wherein the number of long multiple calls is equal to the number of short multiple calls;
	determining a level of out of the money-ness of the long calls by dividing 100% of the value of the MOSAIC Note by the targeted delta of call options, wherein a quotient percentage is generated based on the dividing; 
	purchasing an amount of out of the money calls, wherein the amount of out of the money calls is equal to the quotient percentage, 
	selecting, … a variable feature for the MOSAIC Note including at least one of an underlying security, an underlying index, a level of income, a money-ness of options in the MOSAIC Note, a quantity of the options in the MOSAIC Note, a date of option expiry, and a size of the MOSAIC Note relative to the investment portfolio; and 
	optimizing the selected variable feature based on the sought outcome.
	
	The claimed method and system for providing multiple option spreads simply describe series of steps for providing multiple option spreads accrued income coupon note and equity linked note.
	These limitations, as drafted, directed to the abstract grouping of certain methods of organizing human activity (specifically the fundamental economic principles/practices of securities exchange) with generic computer components.  The mere nominal recitation of a generic processor does not take the claim out of the methods of organizing human interactions grouping.  Thus, the claim recites an abstract idea.  The claim as a whole merely describes how to generally “apply” the concept of selecting an investment, generating a note, determining a shot call, and a level of out of money-ness in a computer environment.  These limitations are directed to an abstract idea because they are economic practices of securities exchange that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
	Step 2A-Prong Two
	Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using at least one server including a machine learning engine, one computer processor to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. The Machine learning engine is a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
	[Step-2B] 
	Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
	As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a machine learning engine and at least one computer processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer components cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
	Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. 
	The analysis above applies to all statutory categories of invention including independent claim 9.  
	Furthermore, the dependent claims 2-4, 10, 12 and 14-18 do not resolve the issues raised in the independent claims. Claims 2-4,10, 12 and 14-18 are directed towards using, generating the MOSAIC Note including one unit of at least an equity and market exposure, the income goal, a targeted delta of call options, the amount of out of the money calls is equal to the quotient percentage, and optimizing the selected variable feature based on the sought outcome. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as in claim 1.
	Accordingly, the dependent claims 2-4, 10,12,  and 14-18 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Claim Rejections - 35 USC § 103
	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-4, 9-10, 12, and 14-18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Wong et al  (US 2003/0028468 A1) in view of Guha et al (US 2008/0263029 A1), and Nations (US 2014/0046823 A1). 
	Ref claim 1, Wong discloses a method for providing multiple option spreads accrued income coupon notes, comprising: In at least one server including a machine learning engine and a machine learning algorithm, and  comprising at least one computer processor (para [004-14], fig. 1; via a method for providing customized derivative securities  [implied such securities are offered at websites, such as Structured Market.com]… a call option on a stock …investor obtaining a derivative security, such as an equity linked note…[0015],Fig. 2; executing a trade in a customized derivative security…structuring engine 16/pricing18/hedging engine 28/settlement engine 30…): 
	receiving, as input to a machine learning engine, a sought outcome for a portfolio and an income goal for the portfolio (para [0015],Fig. 2; executing a trade in a customized derivative security…structuring engine 16/pricing18/hedging engine 28/settlement engine 30…);
	[[scanning, by the machine learning engine, a data source for equities and equity derivatives;]]
	identifying, by the machine learning engine, as a result of the scanning and based on the sought outcome, a universe of equities and equity derivatives available for inclusion in a Multiple Option Spreads Accrued Income Coupon (MOSAIC) Note; identifying, by the machine learning engine, an underlying equity portfolio from the universe of equities and equity derivatives and based on the sought outcome; determining, by the machine learning engine and based on the income goal, a targeted delta of call options (para [0015],Fig. 2; executing a trade in a customized derivative security…structuring engine 16/pricing18/hedging engine 28/settlement engine 30…);
	selecting an investment amount to include in the MOSAIC Note and an investment amount to make outside of the MOSAIC Note; selecting, from the underlying equity portfolio and based on an investment having a beta profile for the underlying equity portfolio, an investment wherein an amount of the investment that is purchased is the selected for the investment amount outside of the MOSAIC Note (para [0010]; via Investors obtaining [implied selecting a derivative security], such as an equity linked note [ELN]  considering similar to MOSAIC Note, based on an underlying issue, such as stock/would call for different mix, example option components of derivative security…[0011], fig. 1; via a stock exchange consist of either a call or a short position in shares of a selected issuer… by adjusting the content of a derivative security, the entire range of risk-return value…to the individual investor…[0012-14]…); 
	generating the MOSAIC Note including one unit of at least an equity and market exposure selected from the underlying equity portfolio (para [0015], fig. 2; via executing a trade in a customized derivative security…Customers 12 communicate to stock broker, acting as a marketer 14 of their desired investment. Example, an investor wish to obtain [implied generating ELN] an equity linked note linked to an issue of stock, a packaged derivative product …); 
	[[determining a short call out of the money-ness based on the  income goal and an upside goal for an investment period;]]
	determining a number of short multiple calls to include in the MOSAIC note based on the beta profile and the targeted delta of call options; determining a number of long multiple calls to include in the MOSAIC Note based on the number of short multiple calls wherein the number of long multiple calls is equal to the number of short multiple calls (para [0011], fig. 1; via a stock exchange consist of either a call or a short position in shares of a selected issuer… by adjusting the content of a derivative security, the entire range of risk-return value…to the individual investor…[0012-14]…);  
	determining a level of out of the money-ness of the long calls by dividing 100% of the value of the MOSAIC Note by  the targeted delta of call options, wherein a quotient percentage is generated based on the dividing (para [0017-18]; via Risk of individual investments are mapped, relative to a benchmark called Riskindex/Returnindex… [0030-31]; via a call option volatility is computed … [0032]; via expected return of call option … [0036]; for an equity linked product [ELD]…);
	purchasing an amount of out of the money calls, wherein the amount of out of the money calls is equal to the quotient percentage (para [0013]; via allocating the percentage of margin purchase by determining the risk security….);
	selecting, by the machine learning engine, a variable feature for the MOSAIC Note including at least one of an underlying security, an underlying index, a level of income, a money-ness of options in the MOSAIC Note, a quantity of the options in the MOSAIC Note, a date of option expiry, and a size of the MOSAIC Note relative to the investment portfolio (para [0017-18]; via Risk of individual investments are mapped, relative to a benchmark called Riskindex/Returnindex…  [0030-31]; via a call option volatility is computed …[0032]; via expected return of call option …[0036-37]; For an equity linked product [ELD]…Expected return…); and 
	optimizing the selected variable feature based on the sought outcome (para [0011], fig. 1; via a stock exchange consist of either a call or a short position in shares of a selected issuer… by adjusting the content of a derivative security [implied adjusting to optimize variable features], the entire range of risk-return value…to the individual investor… [0012-14]; via a method for formulating a customized derivative security…to achieve the risk-return value which is most desired by the individual investor [implied optimized]… [0016]; via set of benchmark measures for assessing risk and return of an investment product/portfolio and across asset classes …).
	Wong does not explicitly disclose the step of scanning, by the machine learning engine, a data source for equities and equity derivatives.
	However, Guha being in the same field of invention, discloses the step of scanning, by the machine learning engine, a data source for equities and equity derivatives (para [0052], fig. 4; via a user interface for identification of data sources…[0060-62]; via Machine learning engine to automate process of Data Source 108…).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the features mentioned by Wong to include,  scanning the data source as taught by Guha to include the disclosures, scanning by machine learning engine to facilitate scanning Data Source [see Guha para 60-62].
	Wong does not explicitly disclose the step of determining a short call out of the money-ness based on the income goal and an upside goal for an investment period.
	However, Nations, being in the same field of invention, discloses the step of determining a short call out of the money-ness based on a goal amount of income and an upside goal for an investment period (para [0019]; via a financial instrument/a security portfolio/call options are written against that portfolio, the cash received as option premium  is then used to cover option spreads…the portfolio price is calculated compounding the value of the portfolio by its coupon yield for the life the options …[0032]; via an instrument reflect on a portfolio that invests in Standard & Poor RTM 500 index stocks that also sells covered call options or option credit spreads…[0033-35]…an exchange traded fund…option spread on the S&P index…).
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the features mentioned by Wong to include a goal amount of income as taught by Nations to facilitate the investment having portfolio price by its coupon yield for the life of the options.   

	Ref claims 2-3, Wong discloses in view of Nations, the method of claim 1, 
	However, Nations, specifically discloses, wherein the equity and market exposure comprises the Standard & Poor's 500 index, and wherein the investment having a beta profile for the investment amount outside of the MOSAIC Note is selected using machine learning (para [0032]; via an instrument reflect on a portfolio that invests in Standard & Poor RTM 500 index stocks that also sells covered call options or option credit spreads… [0033-35]…).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the features mentioned by Wong to include the equity and market exposure S&P 500 index as taught by Nations to assist in portfolio that invests in S&P RTM 500 index stocks that sells option credit spreads.

	Ref claim 4, Wong discloses the method of claim 1, wherein the investment amount inside of the MOSAIC note and the investment amount outside of the MOSAIC Note amounts to a complete portfolio value (para [0016]; via set of bench mark measures for assessing risk and return of an investment product/portfolio …across asset classes ).
	Claims 5-8 (Canceled)
The independent system Claim 9 recites similar limitations to independent method claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
	Claim 10 is rejected as per the reasons set forth in claim 2
	Claim 11 (Canceled)
	Claim 12 is rejected as per the reasons set forth in claim 4
	Claim 13 (Canceled)
	Ref claim 14, Wong discloses the system of claim 9, wherein the sought outcome comprises at least one of an income amount, a risk amount, a Sharpe ratio, a Sortino ratio, a volatility, and a total return (para [0030-31]; via  a call option volatility is computed …[0032]; via expected return of call option …[0036]; For an equity linked product [ELD]…).
	Ref claim 15, Wong discloses the system of claim 9, wherein the sought outcome is based on a sought outcome for a second portfolio.(para [0012-14]; via a method for formulating a customized derivative security…to achieve the risk-return value which is most desired by the individual investor [implied optimized]… [0016]; via set of benchmark measures for assessing risk and return of an investment product/portfolio …across asset classes …).
	Ref claim 16, Wong in view of Nations discloses the system of claim 9, wherein the selected variable feature is optimized using machine learning (para [0011], fig. 1; via a stock exchange consist of either a call or a short position in shares of a selected issuer… by adjusting the content of a derivative security [implied adjusting to optimize variable features], the entire range of risk-return value…to the individual investor… [0012-14]; via a method for formulating a customized derivative security…to achieve the risk-return value which is most desired by the individual investor [implied optimized]…. [0016]; via set of benchmark measures for assessing risk and return of an investment product/portfolio …across asset classes …).
	The examiner takes official notice of the fact that it is well known that any generic computer processor may work as a machine learning and data science engine for scanning and optimizing the selected variables features based on the sought outcome.   	It would thus have been obvious to one of ordinary skill in the art before the filing date of the invention, to have the variable feature optimized as the Wong method, be optimized by machine learning, such a modification utilizing the computer to provide faster results.  By applicant’s own admission (see specification para [0010], [0013]); According to an embodiment, in a machine learning and data science engine comprising at least one computer processor, a method for providing multiple option spreads…may include: 1) scanning a plurality of data sources for equities and equity derivatives…and (4) optimizing the selected variables feature based on the sought outcome.”   Further, MPEP § 2144.03 recites that any generic computer processor may work as a machine learning and data science engine and as such, scanning and optimizing the selected variables features based on the sought outcome is within this scope.
Ref claims 17-18 (new), Wong discloses the method of claim 1, wherein the targeted delta of call options is 4.5 units, and wherein, based on the targeted delta of call options being 4.5 units, the number of short multiple calls to include in the MOSAIC note determined as 5.5 units, such that the 5.5 units of short multiple calls minus the one (1) unit of at least an equity and market exposure equals the targeted delta of call options (4.5), and wherein the number of long multiple calls is 5.5 units (para [0047]; via Numerical Examples as Expected Investment Product/Strategy Volatility Return Risk Index…).
	
			Response to arguments:

  Applicant's arguments filed on 04/13/2022 have been fully considered and they are moot in view of new grounds of rejections:
Applicant also cited analogy with the court case such as, BASCOM. 
In addition to 101 rejections Applicant noted about 103 rejections with applied arts.

REMARKS:

	Claim Rejections-35 U.S.C. § 101:
	Applicant argues/notes [Remarks page -11-13] that:
“Applicant has amended the claims for clarity. The use of machine leaning [ML] technology …becoming popular in the financial technology[Fin Tech] sector…In light of the improvement to the technological field of data evaluation that amended  claim provide, applicant submits that the claims are patent eligible at least under eligibility step 2A, prong one… 
	Like the claims in BASCOM…eligibility step 2B… In light of the claim amendments and these remarks, applicant submits that the independent claims recite patent eligible subject matter. Accordingly, reconsideration and withdrawal of the § 101 rejection of the independent claims, and the claims that depend therefrom, is respectfully requested.”
	In response: The Examiner disagrees with Applicant’s assertions.
Under Step (2A) Prong 1: A method for providing multiple option spreads accrued income coupon notes is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice for Managing interactions between people including receiving, as input to a machine learning, a sought outcome for a portfolio, scanning, by the machine learning engine, a data source for equities and equity derivatives… equity portfolio, an investment…).  ..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    	As such, the claims include an abstract idea. The specific limitations of the invention are identified to encompass the abstract idea include: (receiving, …a sought outcome for a portfolio and an income goal for the portfolio, scanning,  a data source for equities and equity derivatives, identifying, …, a universe of equities and equity derivatives…selecting an investment amount…generating the MOSAIC note…; purchasing an amount of…; and optimizing the sought outcome). As stated above, this abstract idea falls into the subject matter grouping of: (Certain Methods of Organizing Human Activity, specifically the ‘Fundamental economic practices for Managing  for stock exchange interactions between people’). Therefore, the claims are directed to an abstract idea. 
	The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
	When considered individually and in combination, the instant claims do not integrate the exception into a practical application because of the claimed steps of 
	receiving, as input to a machine learning engine, a sought outcome for a portfolio and an income goal for the portfolio, scanning, …, a data source for equities and equity derivatives, identifying, …, a universe of equities and equity derivatives available for inclusion in a Multiple Option Spreads Accrued Income Coupon (MOSAIC) Note, identifying, … universe of equities and equity derivatives and based on the sought outcome, determining,… based on the income goal, a targeted delta of call options, 
	selecting an investment amount to include in the [MOSAIC] Note…; selecting, from the underlying equity portfolio and based on a beta profile for the underlying equity portfolio, an investment wherein an amount of the investment that is purchased is the selected investment amount outside of the MOSAIC Note;
	generating the MOSAIC Note including one unit of at least an equity and market exposure…; determining a short call out of the money-ness based on the income goal and an upside goal for an investment period; determining a number of long multiple calls to include in the MOSAIC Note based on the number of short multiple calls; and determining a level of out of the money-ness of the long calls by dividing 100% of the value of the MOSAIC note by the targeted delta of call options…; purchasing an amount of…equal to the quotient percentage; selecting,…the investment portfolio; and optimizing …the sought outcome.
The recited claims, including additional elements, do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology as tools to perform an abstract idea to “apply it” (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea. 
	As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (computer processor, machine learning engine and algorithm for scanning data source, communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.
	Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., computer  processor, machine learning engine, memory, electrical communication, and storage medium) amount to no more than  merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 

	Claim Rejection -35 U.S.C. § 103:
	Applicant argued [Remarks pages14-18] that “Applicant has amended claims 1 and 9 (the independent claims) for clarity…In light of the amendments to the claims, applicant submits that the cited references, alone or in combination, do not teach each feature of the independent claims…”
	In response, The Examiner disagrees with Applicant’s assertions. Guha is added and more details with each limitations by Wong [as applicant argued in pages  17-18] are provided for amended limitations:
	However, Wong in view of Nations, obviously  by scanning data sources/determining/generating/optimizing the content of derivative security for teaching the above limitations:
	By Wong; via (para [0011], fig. 1; via a stock exchange consist of either a call or a short position in shares of a selected issuer… by adjusting the content of a derivative security [implied adjusting to optimize variable features], the entire range of risk-return value…to the individual investor… [0012-14]; via a method for formulating a customized derivative security…to achieve the risk-return value which is most desired by the individual investor [implied optimized]… [0016]; via set of benchmark measures for assessing risk and return of an investment product/portfolio …asset classes …).

	By Guha being in the same field of invention, discloses the step of scanning, by the machine learning engine, a data source for equities and equity derivatives (para [0052], fig. 4; via a user interface for identification of data sources…[0060-62]; via Machine learning engine to automate process of Data Source 108…).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the features mentioned by Wong to include,  scanning the data source as taught by Guha to include the disclosures, scanning by machine learning engine to facilitate scanning Data Source [see Guha para 60-62].

	By Nations: via (para [0019]; via a financial instrument/a security portfolio/call options are written against that portfolio, the cash received as option premium  is then used to cover option spreads…the portfolio price is calculated compounding the value of the portfolio by its coupon yield for the life the options …[0032]; via an instrument reflect on a portfolio that invests in Standard & Poor RTM 500 index stocks that also sells covered call options or option credit spreads…[0033-35]…).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the features mentioned by Wong to include a goal amount of income as taught by Nations to facilitate the investment having portfolio price by its coupon yield for the life of the options.   
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691


/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698